               Case 20-10940-LSS           Doc 660      Filed 03/11/21      Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
---------------------------------------------------------------x
                                                               :
In re                                                          : Chapter 11
                                                               :
         ALPHA ENTERTAINMENT LLC,                              : Case No. 20-10940 (LSS)
                                                               :
                      Debtor.                                  : Re: D.I. 619
---------------------------------------------------------------x

   REPORT OF JPMORGAN CHASE BANK, N.A., PURSUANT TO STIPULATION
   MODIFYING THE AUTOMATIC STAY TO ALLOW APPLICATION OF FUNDS

        JPMorgan Chase Bank, N.A. (“JPM”), in accordance with the Order Approving

Stipulation With JPMorgan Chase Bank N.A. entered January 8, 2021 [Docket No. 619] (the

“Stipulated Order”), approving the Stipulation With JPMorgan Chase Bank, N.A., Modifying the

Automatic Stay to Allow Application of Funds entered into between Peter Hurwitz, the Plan

Administrator for Alpha Entertainment LLC (the “Debtor”) and JPM (the “Stipulation”), hereby

reports (this “Report”) as required under the Stipulation (capitalized terms used but not otherwise

defined herein shall have the respective meanings ascribed to such terms in the Stipulation):

        Specifically, in accordance with Paragraph 3 of the Stipulation, JPM hereby reports as

follows:

        1.     Paragraph 3 of the Stipulation requires that within five (5) business days following

the date JPM exercises and implements the $300K LC Application, JPM shall deliver to the Plan

Administrator and file with the Bankruptcy Court its report setting forth (a) the amount applied

against the Cash Security in respect of the $300K LC Application and (b) the remaining balance

of the Cash Security held by JPM.

        2.     On March 4, 2021, JPM applied $315,272.30 of the Cash Security to satisfy the

Debtor’s obligation to reimburse JPM in the amount of and on account of the $300K LC




14313228
              Case 20-10940-LSS          Doc 660      Filed 03/11/21   Page 2 of 3




Beneficiary Pay-Out, consisting of (a) JPM’s pay-out of $300,000 to the $300K LC Beneficiary

under the $300K LC and (b) $15,272.30 for JPM’s costs and fees, including its attorney’s fees,

incurred in enforcing its rights and seeking relief in connection with the $300K LC Beneficiary

Pay-Out and the Stipulation.

       3.     Net of the $300K LC Application, as of March 4, 2021, the balance of the Cash

Security held by JPM is $1,995,919.20.

       4.     This Report solely constitutes JPM’s report of its application of a portion of the

Cash Security as set forth herein. JPM hereby reserves and preserves its rights, claims and

defenses under and with respect to all other matters under and relevant to the Stipulation and the

Stipulated Order.

Dated: March 11, 2021                           Respectfully submitted,
       Wilmington, Delaware
                                                 BENESCH FRIEDLANDER COPLAN
                                                 & ARONOFF, LLP

                                                     /s/ Kevin M. Capuzzi
                                                    Kevin M. Capuzzi (DE No. 5462)
                                                    1313 North Market Street, Suite 1201
                                                    Wilmington, Delaware 19801
                                                    Telephone: (302) 442-7010
                                                    Email: kcapuzzi@beneschlaw.com

                                                    William E. Schonberg, Esq.
                                                    BENESCH FRIEDLANDER COPLAN
                                                    & ARONOFF, LLP
                                                    200 Public Square, Suite 2300
                                                    Cleveland, Ohio 44114
                                                    Telephone: (216) 363-4634
                                                    Email: wschonberg@beneschlaw.com

                                                    Counsel for JPMorgan Chase Bank, N.A.




                                                2
              Case 20-10940-LSS        Doc 660      Filed 03/11/21    Page 3 of 3




                                    CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 11th day of March, 2021, a copy of the

foregoing Report of JPMorgan Chase Bank, N.A., Pursuant to Stipulation Modifying the

Automatic Stay to Allow Application of Funds was (a) electronically served upon all parties

registered to receive ECF service of pleadings in this case via CM/ECF and (b) via electronic mail

to the Plan Administrator, c/o Dennis A. Meloro, counsel to the Plan Administrator, at

melorod@gtlaw.com.



                                                     /s/ William E. Schonberg
                                                    William E. Schonberg




                                                3
